DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 3/24/2021 in which claims 1 and 21-22 have been amended, claims 11, 14, and 20 have been canceled.  Thus, the claims 1-10, 12-13, 15-19, and 21-22 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-13, 15-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating a repair cost amount for repairing the damaged item without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1 and 21-22.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., configuring, by an enhanced claims processing server, an actual repair cost data store with an initial set of data indicating one or more actual repair costs to repair one or more damaged items; receiving, at the enhanced claims processing server and over a network, a notice of loss associated with a damaged item; generating, by the enhanced claims processing server, a web page configured to receive damage information describing damage that has occurred to the damaged item; receiving, at the enhanced claims processing server and via the web page, the damage information; automatically re-positioning, by the enhanced claims processing server, at least one remotely-controllable sensor; capturing, by the at least one remotely-controllable sensor, additional damage information describing the damage that has occurred to the damaged item; receiving, by the enhanced claims processing server and from the at least one remotely-controllable sensor, the first additional damage information; docking, by the enhanced claims processing server and with an on-board diagnostics system of the damaged item, a first sensor; receiving, by the enhanced claims processing server and from the first sensor, second additional damage information; retrieving, by the enhanced claims processing server and from the actual repair cost data store, actual repair cost data based on the damage information, the first additional damage information, and the second additional damage information; configuring, by the enhanced claims processing server and using a repair cost generator, a repair cost model based on the damage information and the actual repair cost data; generating, by the enhanced claims processing server and using the repair cost model, a repair cost amount for repairing the damaged item; selecting a non-negotiable, fixed payment amount based on the repair cost amount; receiving, at the enhanced claims processing server from a repair service provider system over a network, feedback comprising an actual cost to repair the damaged item; and modifying, using the enhanced claims processing system, the actual repair cost data store based on the actual cost received from the repair service provider system.  These limitations (with the exception of italicized limitations) describe the abstract idea of generating a repair cost amount for repairing the damaged item which correspond to a Certain Methods of Organizing Human Activity (commercial or legal interactions; a person following a set of instructions or a person signing a contract online and activity that involves multiple people (such as a commercial interaction), and certain activity between a person and a computer).  The enhanced claims processing server, a web page, remotely-controllable sensor, a first sensor, on-board diagnostics system, network, data store, repair cost generator, repair Step 2A Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of an enhanced claims processing server, a web page, remotely-controllable sensor, a first sensor, on-board diagnostics system, network, data store, repair cost generator, repair service provider system result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The network limitation is a field of use limitation (MPEP 2106.05(h)).  The limitation (with the exception of italicized limitations), receiving, at the enhanced claims processing server and over a network, a notice of loss associated with a damaged item; receiving, at the enhanced claims processing server and via the web page, the damage information; capturing, by the at least one remotely-controllable sensor, additional damage information describing the damage that has occurred to the damaged item; receiving, by the enhanced claims processing server and from the at least one remotely-controllable sensor, the first additional damage information; receiving, by the enhanced claims processing server and from the first sensor, second additional damage information; retrieving, by the enhanced claims processing server and from the actual repair cost data store, actual repair cost data based on the damage information, the first additional damage information, and the second additional damage information; receiving, at the enhanced claims processing server from a repair service provider system over a network, feedback comprising an actual cost to repair the damaged item amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The additional limitations are no more than mere instructions to apply the exception using a generic computer component.  Thus, the additional elements of an enhanced claims processing server, remotely-controllable sensor, a first sensor, on-board diagnostics system, network, data store, repair cost generator, repair service provider system are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (Step 2A Prong 2: NO).   
 sensor, a first sensor, on-board diagnostics system, network, data store, repair cost generator, repair service provider system are all recited at a high level of generality in that it results in no more than simply applying the exception in a generic computer environment.  The network limitation is a field of use limitation (MPEP 2106.05(h)).  The limitations which have been identified as insignificant extra-solution activity above under Step 2A should be re-evaluated under Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification describes the additional limitations of an enhanced claims processing server, a web page, remotely-controllable sensor, a first sensor, on-board diagnostics system, network, data store, repair cost generator, repair service provider system to be generic computer devices and the court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 21-22 and hence the claims 21-22 are rejected on similar grounds as claim 1.
Dependent claims 2-10, 12-13, and 15-19 further define the abstract idea that is present in their respective independent claims 1 and 21-22 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-10, 12-13, 15-19, and 21-22 are not patent- eligible.
Response to Arguments
Applicant's arguments filed dated 3/24/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-10, 12-13, 15-19 and 21-22 under 35 U.S.C. 101, Applicant states that the alleged abstract idea is an oversimplification.  The Specification (and the claims) describe an iterative process “in which the input to the repair cost model – the actual repair cost data-is continuously updated based on feedback corresponding to the output of the repair cost model – the repair cost amount.”  The benefit of this process is that “[o]ver time the difference between the repair cost generated by the repair cost generator and the actual repair cost should tend toward zero or at least toward a difference an insurance company may decide is negligible,” and “[a]s a result the need to generate repair cost estimates is advantageously eliminated.”
Examiner respectfully disagrees and notes that the claim recites the steps of generating repair cost for an insurance claim, which is an abstract idea.  The claims make use of technology in estimating repair cost which may be more accurate than a manual process, nonetheless, the technology limitations simply applies the abstract idea and do not necessarily restrict the claim from reciting an abstract idea.  Thus, these arguments are not persuasive.
	Applicant also states that the claims are not “directed to” an abstract idea because the claims integrate any alleged abstract idea into “a practical application.”
	Examiner has considered every argument that relates to practical application and concludes that the technology limitations do not integrate the abstract idea into a practical application.  There is no technology/technical improvements when the technology limitations implement the abstract idea.  If there is an improvement, it is to an abstract idea of estimating the repair cost which is not sufficient to make the claim patent eligible under 35 U.S.C. 101.  The enhanced claims processing server is recited at a high level of generality and is described as a special-purpose computer in the specification to carry out a set of instructions which is nothing more than applying the abstract idea using a computer.  Applying an abstract idea using technology limitations is not sufficient to integrate the abstract idea into a practical application.  
	With respect to Applicant’s arguments regarding Step 2B and significantly more, Examiner notes that these limitations are abstract in nature.  It should be noted that an inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”  Genetic Techs. v. Merial LLC, 818 F. 3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).   The search for an inventive concept should not be confused with a novelty or non-obviousness determination.  See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973. Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements.  Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.  Thus, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693